PER CURIAM.
From the evidence the jury could legitimately have inferred that appellant Gottsch caused his agent McCall to submit a bid for appellees’ cattle, resulting in a sale and shipment of the cattle, although Gottsch then intended not to pay for the cattle as agreed, and intended rather to resist full payment on spurious grounds. Under instructions from the court which are not here challenged, the jury could therefore have found that Gottsch’s bid misrepresented his intention at the time of sale and that appellees were entitled to compensatory and punitive damages. E. g., Home Seekers’ Realty Co. v. Menear, 102 Fla. 107, 135 So. 402 (1932). Appellant’s other point is also without merit.
AFFIRMED.
ROBERT P. SMITH, Jr., Acting C. J., and SHIVERS and SHAW, JJ., concur.